Citation Nr: 0511616	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-30 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by sleep apnea.


REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had approximately 10 years of active service from 
January 1980 through March 1991.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The claimant testified before the undersigned at a Travel 
Board hearing in January 2005.  A transcript of that hearing 
is associated with the claims folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran served in the Persian Gulf.

3.  There is competent evidence of sleep apnea.

4.  Sleep apnea was not exhibited in service and has not been 
linked to service by any competent authority. 

5.  The veteran does not have a separate undiagnosed 
disability manifested by symptoms involving sleep 
disturbances; his sleep disturbances are not related to his 
service.




CONCLUSION OF LAW

Sleep apnea (including an undiagnosed illness) was not 
incurred or aggravated in service, nor may it be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 1117, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letters dated in September 2002 and September 2004, the RO 
advised the appellant that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claim for service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The September 2003 statement of the case (SOC) and September 
2004 supplemental statement of the case (SSOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claim for service connection.  They specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  They also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The claims folder contains all available service medical 
records and VA medical records.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service. 38 
C.F.R. § 3.303(d).  

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving the skin, muscle or 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system, and gastrointestinal signs or symptoms.  
38 C.F.R. § 3.317(a), (b).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran contends that service connection for an 
undiagnosed illness manifested by sleep apnea is warranted.  
He essentially claims that sleep apnea is a descriptional 
symptom and not a diagnosis of his sleep problems.  He also 
claims that sleep apnea should be considered a "sleep 
disturbance" for purposes of 38 C.F.R. § 3.317.     

Service medical records are negative for complaints or 
treatment of a sleep disorder in service.  VA medical records 
show complaints of sleep problems since July 1994, three 
years after service, with a diagnosis of "breathing related 
sleep disorder."  The veteran was admitted to a VA hospital 
in March 1995 for a sleep study, which was reportedly normal.  
A general VA examination conducted in March 1997 reported 
these findings.  Another sleep study was performed in August 
2001 and at that time a diagnosis of sleep apnea was 
reported.  The veteran participated in a third sleep study in 
March 2002 and was diagnosed with "insomnia with sleep 
apnea."  A March 2002 VA treatment report shows that the 
veteran's sleep apnea is "mild obstructive" and also shows 
that the veteran was given a device called a CPAP (Continuous 
Positive Airway Pressure) to treat his sleep disorder.    

The veteran's wife, a registered nurse in the state of 
Nevada, testified during the January 2005 Board hearing that 
she first began to notice the veteran's sleep disorder in 
1994 or 1995.  She stated that she recognized the veteran's 
symptoms as being associated with sleep apnea and urged him 
to seek medical attention.  She also stated that, as a nurse, 
she is not capable of diagnosing disorders and that such an 
act is within a doctor's prerogative.    

The VA medical records reveal that the veteran's sleep 
disorder can be attributed to a known clinical diagnosis, 
namely sleep apnea.  Based on the evidence above, the Board 
finds that the symptomatology for which the veteran has 
complained has not resulted in a disability which can be said 
to be "undiagnosed."  Since there is, of record, medical 
evidence attributing the veteran's symptoms to a clinically-
diagnosed disorder, the requirements for entitlement to 
service connection under 38 C.F.R. § 3.317 must also be 
denied.

Service connection is also not warranted for sleep apnea on a 
direct basis.  Service medical records are negative for 
complaints or treatment of a sleep disorder.  In fact the 
earliest indication of a sleep disorder in the record is 
dated in July 1994.  Even the veteran's wife testified that 
she did not notice the veteran's sleep disorder until at 
least 1994, three years after service.    
  
While the veteran's belief that his sleep disorder is related 
to service, he, as a layperson, is not competent to offer 
opinions on medical diagnosis or causation.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Similarly, 
while the veteran's wife is a registered nurse and can 
recognize the symptoms of sleep apnea, she is also not 
competent to offer opinions on medical diagnosis or 
causation.  Id.    Because the Board may not accept 
unsupported lay speculation with regard to medical issues 
this claim must be denied.    

Though a medical dictionary definition of sleep apnea was 
submitted at the hearing, and waiver of RO consideration was 
specifically refused, there is no need to remand the case 
since it is a duplicate of evidence previously submitted.  
See 38 C.F.R. § 19.31(b) (2004).  

Finally, The Board declines to obtain a medical nexus opinion 
with respect to the claim of service connection for sleep 
apnea because there is no evidence of pertinent disability in 
service or for several years following service.  Thus, while 
there are current diagnoses of sleep apnea, there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Indeed, in view of the absence of abnormal findings in 
service, the negative examination performed at separation 
from service, and the first suggestion of pertinent 
disability several years after active duty, relating sleep 
apnea to service would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2004).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  


ORDER

Service connection for an undiagnosed illness manifested by 
sleep apnea is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


